Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

Applicant filed an amendment on November 18, 2021. Claims 1, 4, 8-11, 14, and 17-20 were pending in the Application. Claims 1, 11, 17, and 19 are amended. No new claims have been added. Claims 4, 9-10, 14, and 18 are canceled in this application, thus claims 2-7, 9-10, 12-16, 18, and 20 are canceled. Claims 1, 11, and 19 are the independent claims, the remaining claims depend, directly or indirectly, on Claims 1, 11, and 19. Thus Claims 1, 8, 11, 17, and 19 are currently pending. After careful and full consideration of Applicant arguments and amendments, the Examiner finds them to be not persuasive and/or moot. This action is made FINAL.

Response to Arguments


















In the context of Claim Interpretation, as for paragraph 13 of the Non-Rejection Office Action dated August 27, 2021, Applicant has adequately amended claims 1, 11, and 19, to delete the “in response to the matching sell data product” language to be positively recited. Examiner removes the “not positively recited” claim interpretation, and gives the claim limitations the patentable weight of positively recited elements.
In the context of 35 U.S.C. § 101, Applicant submits that although each of the steps analyzed individually may be viewed as a business method, the claim as a whole is directed to a particular technical solution for efficient/secure/intelligent resolution of conflicts in order 
Examiner has considered these arguments and is not persuaded. Applicant is referred to the instant rejection under 35 U.S.C. § 101 below. 
In the context of 35 U.S.C. § 101, Applicant submits that the claimed subject matter goes beyond analysis of data exchange or order management of data product, as the claimed subject matter achieves significantly more in terms of:
Bundling sell data products as parent sell data products, to generate a child sell data product to match the buy order under consideration.
Publish an open call for data on buyer selected channels, e.g. crowd sourcing platforms. In this situation, parent-child relationship is renegotiated or negotiated multiple times.
Check conformance of agreed upon non-financial attributes with corresponding previously concluded sale orders matching the buy order.
Conformance with the non-financial attributes is checked based on deep/machine learning techniques alluding to the specific set of domain attribute descriptors.
Contention processing or resolution (such as semaphores) is employed to track attributes of the inflight orders to ensure that no orders contradict the terms mentioned.
Quickly detects myriad possibilities of conflicts to process in-flight transactions.  Efficient order processing with a minimum of delays and back-orders due to conflict resolution handled being handled in a comprehensive manner.
Enables automated checking of non-financial atbibutes by text mining using machine or deep learning techniques alluding to the specific set of domain attribute descriptors based on industry or domain specific ontology.
Enables secure communication by generating access key for granting access to the data products and also by invoking an escrow mechanism to facilitate execution of the concluded sale orders.
Applicant submits also that taking all the claim elements individually, or in combination, the claim as a whole amount to "significantly more” than an abstract idea of itself.
Examiner has considered these arguments and is not persuaded. Applicant is referred to the instant rejection under 35 U.S.C. § 101 below. 
In the context of 35 U.S.C. § 112(a), Lack of Support, which should have been rejected as Lack of Algorithm, for paragraph 21 of the Non-Final Rejection Office Action dated August 27, 2021, Applicant has adequately amended claims 1, 11, and 19, to overcome the cited rejections for 35 U.S.C. § 112(a), for paragraph 21 of the Non-Final Rejection Office Action dated August 27, 2021. Examiner hereby withdraws the rejection under 35 U.S.C. § 112(a) for paragraph 21 of the Non-Final Rejection Office Action dated August 27, 2021, for claims 1, 11, and 19. Claims 4, 9, 14, and 18, have been cancelled, thus rendering the rejection moot under 35 U.S.C. § 112(a), for paragraph 21 of the Non-Final Rejection Office Action dated August 27, 2021.
In the context of 35 U.S.C. § 112(a), Lack of Support, which should have been rejected as Lack of Algorithm, for paragraph 22 of the Non-Final Rejection Office Action dated August 27, 2021, Applicant amended claim 1 by deleting the terms related to “module.” However, these deletions do not overcome the cited rejections for 35 U.S.C. § 112(a), Lack of Algorithm, for 
In the context of 35 U.S.C. § 112(a), Lack of Support, which should have been rejected as Lack of Algorithm, for paragraphs 23, and 25-26, of the Non-Final Rejection Office Action dated August 27, 2021, Applicant has canceled claims 4 and 9-10, thus rendering the rejections moot under 35 U.S.C. § 112(a), Lack of Algorithm, for paragraphs 23, and 25-26 of the Non-Final Rejection Office Action dated August 27, 2021. 
In the context of 35 U.S.C. § 112(a), Lack of Support, which should have been rejected as Lack of Algorithm, for paragraph 24 of the Non-Final Rejection Office Action dated August 27, 2021, Applicant has not amended claim 8 to overcome the rejection under 35 U.S.C. § 112(a), Lack of Algorithm, for paragraph 24 of the Non-Final Rejection Office Action dated August 27, 2021. Examiner does not hereby withdraw the rejection under 35 U.S.C. § 112(a), Lack of Algorithm, for paragraph 24 of the Non-Final Rejection Office Action dated August 27, 2021. Applicant is referred to the instant rejection under 35 U.S.C. § 112(a), Lack of Algorithm.
In the context of 35 U.S.C. § 112(a), Lack of Support, which should have been rejected as Lack of Algorithm, for paragraphs 27, 29, and 31, of the Non-Final Rejection Office Action dated August 27, 2021, Examiner hereby withdraws the rejection under 35 U.S.C. § 112(a), Lack of Support, for paragraphs 27, 29, and 31, of the Non-Final Rejection Office Action dated August 27, 2021. Applicant is referred to the instant Claim Interpretation. Applicant has canceled claims 14 and 18, thus rendering the rejections moot under 35 U.S.C. § 112(a), Lack of Support, 
In the context of 35 U.S.C. § 112(b), Antecedent Basis, for paragraphs 33 and 34, of the Non-Final Rejection Office Action dated August 27, 2021, Examiner hereby withdraws the rejection under 35 U.S.C. § 112(b), Antecedent Basis, for paragraphs 33 and 34, of the Non-Final Rejection Office Action dated August 27, 2021, as the Applicant has adequately amended the cited claims. Applicant has canceled claims 9 and 18, thus rendering the rejections moot under 35 U.S.C. § 112(b), Antecedent Basis, for paragraphs 33 and 34 of the Non-Final Rejection Office Action dated August 27, 2021.
In the context of 35 U.S.C. § 103, Applicant strongly asserts that Mesaros and Chow fails to disclose about, in amended claim 1: “checking a conformance of the non-financial attributes associated with the matching sell data product with at least one of (a) the non-financial attributes associated with a corresponding buy data product; and (b) a corresponding previously concluded sale order matching the corresponding buy data product in a Repository of Concluded Sale Orders (108F), wherein checking the conformance is performed by text mining using deep learning techniques based on Natural Language Processing (NLP), of the present application.” 
Examiner has considered these arguments and is not persuaded. Examiner submits that Mesaros (122), Fig. 2, and [0072], [0082], and [0102], uses an artificial intelligence technique to infer a match, such as checking the conformance, between a seller and a buyer or vice versa. The system in Mesaros (122) can employ various inference schemes and/or techniques in connection with filtering desired or undesired matches between a buyer and a seller. Examiner also submits that Chow, [0349], teaches that a piece of context data may also be translated to another claim 1, as well as claims 11 and 19, are not patentable. Claim 1, as well as claims 11 and 19, stand rejected under 35 U.S.C § 103.
In the context of 35 U.S.C. § 103, Applicant submits that Mesaros and Chow nowhere teaches about establishing secure communication is maintained between the buyers and sellers by (1) generating an access key for the at least one buyer to access a corresponding concluded sale order from the set of concluded sale orders. (2) invoking escrow mechanism to facilitate execution of the concluded sale orders, and (3) updating the set of inflight orders based on the set of concluded sale orders based on contention processing or resolution, as in amended claim 1, "executing the set of concluded sale orders by generating an access key for the at least one buyer to access a corresponding concluded sale order from the set of concluded sale orders (212), wherein an escrow mechanism is invoked to facilitate execution of the concluded sale orders, and wherein the step of executing the set of concluded sale orders comprises: checking a conformance of the non-financial attributes associated with the set of concluded sale orders with the corresponding previously concluded sale order in the Repository of Concluded Sale Orders (108F); updating the Repository of Concluded Sale Orders (108F) with the set of concluded sale orders (214 ); and updating the set of inflight orders based on the set of concluded sale orders based on contention processing or resolution (216); and generating the access key after financial settlement of the set of concluded sale orders."
Examiner has considered these arguments and is not persuaded. Examiner submits that Mesaros, Fig. 5-6 and 9-10, and [0058], [0095] and [0100], teaches an access key of a user ID claim 1, as well as claims 11 and 19, are not patentable. Claim 1, as well as claims 11 and 19, stand rejected under 35 U.S.C § 103.
As US Patent Application Publication No. 2010205095 A1 to Ostrovsky is being applied to the new subject matter (See 35 U.S.C. 103 Analysis below) for claims 1, 11, and 19, Examiner finds the applicant arguments moot in view of new grounds of rejection, and therefore, claims 1, 11, and 19 are not patentable. Claims 1, 11, and 19 stand rejected under 35 U.S.C § 103 in the analysis below, and is therefore, not patentable in view of Ostrovsky, with FIG. 1-3, and [0043]-[0053], now applying to the applicable new subject matter of claims 1, 11, and 19, and thus not patentable in view of Ostrovsky.
Finally, Examiner submits that Chow, [0129], teaches searching the offer and submission database for offers stored that match the received offer based  on non-financial attributes, such as item identifier, quantity of the item, and their being two pieces of invariant offer information. Examiner also submits that Chow, FIG. 3 and 11, and [0127], [0133], [0207], [0234], and [0313], teaches updating in process orders and updating the Offer Repository. Examiner finds the applicant arguments not persuasive, and therefore, claim 1, as well as claims 11 and 19, are not patentable. Claim 1, as well as claims 11 and 19, stand rejected under 35 U.S.C § 103.
In the context of 35 U.S.C. § 103, Applicant submits that Mesaros and Chow nowhere teaches about type of attributes, receiving attributes in a templatized form, or validating and "validating and publishing the one or more attributes for a form and conformance by: receiving the one or more attributes associated with the buy data products or the sell data products, wherein at least some of the one or more attributes are in a templatized form; validating the received one or more attributes for the form and conformance with at least the immutable attributes associated with a corresponding previously concluded sale order; and publishing the validated buy data products and the sell data products in the list of buy orders and the list of sell orders respectively."
Examiner has considered these arguments and is not persuaded. Examiner submits that Mesaros, Fig. 4c and 8b-8d, and [0009], [0012]-[0014], [0056], and [0075], teaches deals matching ordering criteria utilizing a templatized form which is used to search through a database of deals offered by various sellers of the product(s) and then outputs (publishes) those deals to the buyer that matches (validates) the buyer’s ordering criteria. Examiner finds the applicant arguments not persuasive, and therefore, claim 1, as well as claims 11 and 19, are not patentable. Claim 1, as well as claims 11 and 19, stand rejected under 35 U.S.C § 103.
As claim 1, and similarly claims 11 and 19, stand rejected under 35 U.S.C. §103; claim 8, which depends from claim 1, stands rejected under 35 U.S.C. §103; and claim 17, which depends from Claim 11, stands rejected under 35 U.S.C. §103.

Claim Objections














Claim 17 is objected to because of the following informalities:
lines 2-3, “…, wherein the … the set of inflight orders ..” has redundant “the” and appears to have been an oversight when amending claim 17.
Claim Interpretation
Regarding Claim 11, Examiner notes that the following limitations: “one or more internal data storage devices (106) … for storing instructions configured for execution by the one or more processors (102) to: generate a list of buy orders …; generate  a list of sell orders …; validate and publish the one or more attributes …; identify a matching sell data product…; resolve conflicts…; process the set of inflight …; execute the set of concluded sale orders …” are intended uses of “one or more processors”; and therefore carries limited patentable weight. See MPEP § 2103 (I) (C)
Regarding Claim 11, Examiner notes that the following limitations: “resolve conflicts … wherein the Product Discovery module (108C) is further configured to resolving conflicts by: …” is an intended use of “Product Discovery module (108C)”; and therefore carries limited patentable weight. Examiner notes the previous reference to “Product Discovery module (108C)” was deleted. See MPEP § 2103 (I) (C)
Regarding Claim 19, Examiner notes that the following limitations: “A computer program product comprising …, wherein the computer readable program, when executed on a computing device, causes the computing device to: generate a list of buy orders …; generate  a list of sell orders …; validate and publish the one or more attributes …; identify a matching sell data product…; resolve conflicts…; process the set of inflight …; execute the set of concluded sale orders …” are intended uses of “the computing device”; and therefore carries limited patentable weight. See MPEP § 2103 (I) (C)

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



















Claims 1, 8, 11, 17, and 19 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, Claim 1 is directed to “processor implemented method.”
Claim 1 is directed to the abstract idea of “resolving conflicts in data exchange or order management of data products” which is grouped under “Certain Methods of Organizing Human Activity of commercial interactions, including sales activities or behaviors, and business relations” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 1 recites “generating a list of buy orders comprising a first set of buy data products associated with at least one buyer (202); generating a list of sell orders comprising a second set of sell data products associated with at least one seller (204); wherein the buy data products and the sell data products are characterized by one or more attributes being at least one of mutable attributes and immutable attributes, wherein the mutable attributes comprise attributes that are negotiable and the immutable attributes comprises attributes that are not negotiable, and wherein the one or more attributes comprise (a) non-financial attributes comprising the metadata associated with the data items, reputation scores of the associated sellers or buyers, contract terms and privacy requirements; and (b) financial attributes comprising price associated thereof; validating and publishing the one or more attributes for a form and conformance by: receiving the one or more attributes associated with the buy data products or the sell data products. wherein at least some of the one or more attributes are in a templatized form; validating the received one or more attributes for the form and conformance with at least the immutable attributes associated with a corresponding previously concluded sale order: and publishing the validated buy data products and the sell data products in the list of buy orders and the list of sell orders respectively; identifying a matching sell data product corresponding to one or more of the buy data products based on metadata of data items associated thereof (206), wherein the matching sell data product is a child sell data product created in the second set by bundling one or more sell data products, wherein the second set of sell data products being parent sell data products, and wherein the child sell data product inherits at least the immutable attributes associated with the parent sell data products; resolving conflicts between the buy data products and the matching sell data products based on the one or more attributes, to generate a set of inflight orders corresponding to the one or more buy data products (208), wherein conflicts are resolved by: checking a conformance of the non-financial attributes associated with the matching sell data product with at least one of (a) the non-financial attributes associated with a corresponding buy data product; and (b) a corresponding previously concluded sale order matching the corresponding buy data product …, wherein checking the conformance is performed …; selectively identifying the matching sell data product as an inflight order based on ranks associated with at least one of the corresponding buyer and seller; and modifying at least some of the mutable attributes associated with at least one of the buy data product and the corresponding matching sell data product; processing the set of inflight orders corresponding to the one or more buy data products based on price negotiation to generate a set of concluded sale orders (210); and executing the set of concluded sale orders by generating … to access a corresponding concluded sale order from the set of concluded sale orders (212), wherein … is invoked to facilitate execution of the concluded sale orders, and wherein the step of executing the set of concluded sale orders comprises: checking a conformance of the non-financial attributes associated with the set of concluded sale orders with the corresponding previously concluded sale order in the Repository of Concluded Sale Orders (108F); updating the Repository of Concluded Sale Orders (108F) with the set of concluded sale orders (214 ); updating the set of inflight orders based on the set of concluded sale orders based on contention processing or resolution (216); and generating … after financial settlement of the set of concluded sale orders.” Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “one or more processors”, “one or more internal data storage devices”, “ a non-transitory computer readable medium”, “an access key”, and “deep learning techniques based on Natural Language Processing (NLP)” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e., automate and/or implement) the acts of “resolving conflicts in data exchange or order management of data products.”
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of “data exchange or order management of data products” using computer technology (e.g., “one or more processors”). Therefore, the use of these additional elements does no more than employ a computer as a tool to 
The dependent claims do not recite any additional elements which when analyzed individually and as an ordered combination amount to significantly more.  Claims 8 and 17 further use a computer performing functions that correspond to (i.e., automate and/or implement) the acts of “resolving conflicts in data exchange or order management of data products.”
Hence, Claims 1, 8, 11, 17, and 19 are not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. § 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 8 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. § 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Lack of Algorithm
Claim 1, line 2, recites “generating a list of buy orders …;” line 5, recites “generating a list of sell orders …;” line 16, recites “validating and publishing the one or more attributes …and conformance by:” line 18, recites “receiving the one or more attributes …;” line 21, recites “validating the received one or more attributes …; ” line 24, recites “publishing the validated buy data products …;” line 26, recites “identifying a matching sell data …;” Page No. 3, line 6, recite “resolving conflicts between the buy data products …;” Page No. 3, line 11, recite “checking a conformance of the non-financial attributes …;” Page No. 3, line 20, recites “selectively identifying the matching sell data …;” page 3, line 23, recites “modifying at least some of the mutable attributes …;” page 3, line 26, recites “processing the set of flight orders …;” and page 3, line 29, recites “executing the set of concluded sale orders …;” However, the Specification does not provide details on what the limitations, “generating, validating and publishing, receiving, identifying, resolving, modifying, processing, and executing”, comprises. (See Specification [006]-[009], [011], [013]-[015], [035], [039], [043], [044], [046], [048], [049], and [053]).  The computer/hardware and algorithms or steps/procedures taken to perform the functions “generating, validating and publishing, receiving, identifying, resolving, modifying, processing, and executing” must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V)).
Claim 8, line 4, recites “modifying price associated with …;” line 6, recites “concluding on the associated …;” However, the Specification does not provide details on what the limitations, “modifying and concluding”, comprises. (See Specification [014], and [048]-[049]).  The computer/hardware and algorithms or steps/procedures taken to perform the functions 

The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8, 11, 17, and 19 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Hybrid Claim
Claim 11 is a system claim, yet recites “A system (100) comprising: … validate and publish the one or more attributes for a form and conformance by:  receiving the one or more attributes associated with the buy data products or the sell data products, wherein at least some of the one or more attributes are in a templatized form; validating the received one or more attributes for the form and conformance with at least the immutable attributes associated with a corresponding previously concluded sale order; and publishing the validated buy data products and the sell data products in the list of buy orders and the list of sell orders respectively; … resolve conflicts …, wherein the Product Discovery module (108C) is further configured to resolving conflicts by:  checking a conformance of the non-financial attributes …; selectively identifying the matching sell data product …; modifying at least some of the mutable attributes …; … execute the set of concluded sale orders …, and wherein the step of executing the set of concluded sale orders comprises:  checking a conformance of the non-financial attributes …; …” As claim 11 recites both a system and the method for using the system, it does not apprise a person of ordinary skill in the art of its scope, and thus is invalid under 35 U.S.C. § 112(b). Claim 11 also does not reflect an attempt to claim both a system and a method, but instead claims a system with particular capabilities. (See Rembrandt Data Techs., LP v. AOL 641 F.3d 1331 (Fed. Cir. 2011); Ultimate Pointer, LLC v. Nintendo Co. 118 USPQ2d 1125 (Fed. Cir. 2016)).
Claim 17 is a system claim, yet recites “A system of claim 11, … wherein the set of inflight orders is processed by: modifying price associated with …; concluding on the associated financial attributes …” As claim 17 recites both a system and the method for using the system, it does not apprise a person of ordinary skill in the art of its scope, and thus is invalid under 35 U.S.C. § 112(b). Claim 17 also does not reflect an attempt to claim both a system and a method, but instead claims a system with particular capabilities. (See Rembrandt Data Techs., LP v. AOL 641 F.3d 1331 (Fed. Cir. 2011); Ultimate Pointer, LLC v. Nintendo Co. 118 USPQ2d 1125 (Fed. Cir. 2016)).
Claim 19 is a product claim, yet recites “A computer program product …, wherein the computer readable program, when executed on a computing device, causes the computing device to: … validate and publish the one or more attributes for a form and conformance by:  receiving the one or more attributes associated with the buy data products or the sell data products, wherein at least some of the one or more attributes are in a templatized form; validating the received one or more attributes for the form and conformance with at least the immutable publishing the validated buy data products and the sell data products in the list of buy orders and the list of sell orders respectively; … resolve conflicts …, wherein the conflicts are resolved by:  checking a conformance of the non-financial attributes …; selectively identifying the matching sell data product …; modifying at least some of the mutable attributes …; … execute the set of concluded sale orders …, and wherein the step of executing the set of concluded sale orders comprises:  checking a conformance of the non-financial attributes …; updating the Repository of Concluded Sale Orders …; updating the set of inflight orders …; and generating the access key …” As claim 19 recites both a product and the method for using the product, it does not apprise a person of ordinary skill in the art of its scope, and thus is invalid under 35 U.S.C. § 112(b). Claim 19 also does not reflect an attempt to claim both a product and a method, but instead claims a product with particular capabilities. (See Rembrandt Data Techs., LP v. AOL 641 F.3d 1331 (Fed. Cir. 2011); Ultimate Pointer, LLC v. Nintendo Co. 118 USPQ2d 1125 (Fed. Cir. 2016)).

Unclear Scope
Claims 1, 11, and 19 
Claims 1, 11, and 19 recite “validating and publishing the one or more attributes … by: receiving the one or more attributes …, wherein at least some of the one or more attributes …; … resolving conflicts … conflicts are resolved by: (resolved conflicts by:) … modifying at least some of the mutable attributes …; …” This limitation “at least some of” is not clearly defined in the claims or in the specification, [011], line 19, and [013], line 19, so that a person of ordinary skill in the art clearly and definitely understands the metes and bounds of the composition of these limitations being claimed. Under the broadest reasonable interpretation (BRI), Examiner is construing “at least some of” as “at least one of.” (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)).

Antecedent Basis
Claims 1, 11, and 19 recites "validating and publishing … a form and conformance by: … publishing the validated buy data products and the sell data products …;” There is insufficient antecedent basis for this limitation “the validated buy data products and the sell data products” in the claim, as the Examiner can only “validating the received one or more attributes” and not any “validating buy data products and validating sell data products.” Examiner is construing “the validated buy data products and the sell data products” as “the buy data products and the sell data products” 
An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed. See MPEP 2173.05(e).


Claim Rejections - 35 USC § 103




































The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, not withstanding, that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U. S. 1. 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
























Claims 1, 8, 11, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mesaros (US 20120209737 Al) hereinafter referred to as Mesaros, in view of Chow (US 20100057586 Al), hereinafter referred to as Chow, in view of Mesaros (US 20130246122 Al) hereinafter referred to as Mesaros (122), and in further view of Ostrovsky (US 20100205095 Al), hereinafter referred to as Ostrovsky.










Claims 1, 11, and 19
Mesaros teaches a processor implemented method (200) comprising: generating a list of buy orders comprising a first set of buy data products associated with at least one buyer (202); (Fig. 4a and Fig. 4b) 

generating a list of sell orders comprising a second set of sell data products associated with at least one seller (204); (Fig. 8a, Fig. 8b, and Fig. 8c) 

wherein the buy data products and the sell data products are characterized by one or more attributes being at least one of mutable attributes and immutable attributes, 
wherein the mutable attributes comprise attributes that are negotiable and the immutable attributes comprises attributes that are not negotiable, and
(Fig. 4a Fig. 4b, and [0050], [0055], and [0064])
[…]
validating and publishing the one or more attributes for a form and conformance by: 
(Fig. 8b-8d, and [0062] and [0074])
[…]
validating the received one or more attributes for the form and conformance with at least the immutable attributes associated with a corresponding previously concluded sale order; and (Fig. 4c, and [0009], [0013]-[0014], and [0075])
publishing the validated buy data products and the sell data products in the list of buy orders and the list of sell orders respectively; (Fig. 4c, and [0012], [0014], and [0056])



wherein the matching sell data product is a child sell data product created in the second set by bundling one or more sell data products, wherein the second set of sell data products being parent sell data products, and wherein the child sell data product inherits at least the immutable attributes associated with the parent sell data products; 
([0081])

resolving conflicts between the buy data products and the matching sell data products based on the one or more attributes, to generate a set of inflight orders corresponding to the one or more buy data products (208),  (Fig. 4c, and [0057])
[…]
processing the set of inflight orders corresponding to the one or more buy data products based on price negotiation to generate a set of concluded sale orders (210); and (Fig. 4c and [0057])

executing the set of concluded sale orders by generating an access key for the at least one buyer to access a corresponding concluded sale order from the set of concluded sale orders (212), ([0095] and [0100])

generating the access key after financial settlement of the set of concluded sale orders.
(Fig. 5-6 and 9-10, and [0058], [0095] and [0100])

one or more processors (102); and ([0018]) 

one or more internal data storage devices (106) operatively coupled to the one or more processors (102) for storing instructions configured for execution by the one or more processors (102) to: ([0018] and [0085])

Mesaros does not teach, however, Chow teaches wherein the one or more attributes comprise (a) non-financial attributes comprising the metadata associated with the data items, reputation scores of the associated sellers or buyers, contract terms and privacy requirements; and (FIG. 22B, 24 and 25, and [0098], [0317], [0319], and [0397])

(b) financial attributes comprising price associated thereof; ([0178], [0183], and [0186])
[…]
receiving the one or more attributes associated with the buy data products or the sell data products, wherein at least some of the one or more attributes are in a templatized form;
(FIG. 4, 5, 23-26, and [0292], [0306], [0312], [0314], [0316], and [0319])

a conformance of the non-financial attributes associated with the matching sell data product with at least one of (a) the non-financial attributes associated with a corresponding buy data product; and (b) a corresponding previously concluded sale order matching the corresponding buy data product in a Repository of Concluded Sale Orders (108F), ([0313])
[…]
by text mining using deep learning techniques based on at Natural Language Processing (NLP); ([0349])

selectively identifying the matching sell data product as an inflight order based on ranks associated with at least one of the corresponding buyer and seller; and ([0313])

modifying at least some of the mutable attributes associated with at least one of the buy data product and the corresponding matching sell data product; ([0217])

wherein the step of executing the set of concluded sale orders comprises: checking a conformance of the non-financial attributes associated with the set of concluded sale orders with the corresponding previously concluded sale order in the Repository of Concluded Sale Orders (108F); ([0129])

updating the Repository of Concluded Sale Orders (108F) with the set of concluded sale orders (214); (FIG. 3 and 11, and [0127], [0133], [0207], and [0234])

updating the set of inflight orders based on the set of concluded sale orders based on contention processing or resolution (216); and  (FIG. 3, and [0313])

Chow teaches offer reporting apparatus and method. It would have been obvious to one of ordinary skill in the art to include an offer reporting apparatus and method, as in Chow, to improve and/or enhance the technology for multiple criteria buying and selling model, as in Mesaros, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide for populating the offer database of an offer reporting system with offers for products to provide for market transparency and efficiency to create an informed market. A populated offer database provides transparency to the market by having the ability to compare offer bundles to ensure the consumer is getting the best price and is not conflicting with offer bundles from other vendors in close vicinity of each other using the same currency.

Mesaros and Chow do not teach, however, Mesaros (122) teaches wherein checking the conformance is performed (Fig. 2, and [0072], [0082], and [0102])

Mesaros (122) teaches presenting offers to users of wireless devices. It would have been obvious to one of ordinary skill in the art to include presenting offers to users of wireless Mesaros (122) and to include offer reporting apparatus and method, as in Chow, to improve and/or enhance the technology for multiple criteria buying and selling model, as in Mesaros, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide an e-commerce multiple criteria buying and selling methodology, and in particular, to provide a method and apparatus using the e-commerce multiple criteria buying and selling methodology to conduct business electronically. This methodology has the advantage to provide a commonality among all the current buying schemes so that each buyer is given the opportunity to choose amongst different buying criteria, which could be more important to the buyer than the price of the goods and/or services. This methodology also provides each seller to be given a chance to offer their goods and/or services based on different selling criteria. This multiple criteria buying and selling scheme provides both buyers and sellers more control in a commercial purchasing transaction.

Mesaros, Chow, and Mesaros (122) do not teach, however, Ostrovsky teaches wherein an escrow mechanism is invoked to facilitate execution of the concluded sale orders, and (FIG. 1-3, and [0043]-[0053])
Ostrovsky teaches transferring electronic funds. It would have been obvious to one of ordinary skill in the art to include transferring electronic funds, as in Ostrovsky; to include presenting offers to users of wireless devices, as in Mesaros (122); and to include offer reporting apparatus and method, as in Chow, to improve and/or enhance the technology for multiple criteria buying and selling model, as in Mesaros, because it would amount to combining 

Claims 8 and 17
Mesaros, Chow, and Mesaros (122) disclose the limitations of Claim 1.
Mesaros further teaches the processor implemented method of claim 1, wherein the step of processing the set of inflight orders corresponding to the one or more buy data 

concluding on the associated financial attributes by a price discovery mechanism to generate the set of concluded sale orders. ([0091])


Conclusion



















































The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wilson et al (U. S. Patent Application Publication No. 20120022962 A1) – Ecommerce Marketplace Integration Techniques
Wilson recites various technologies and techniques are disclosed for inte-grating ecommerce marketplaces. An ecommerce integration framework has definitions for common data entities that are commonly used by multiple ecommerce marketplaces for listing items. Definitions for common operations that can manipulate the common data entities are provided. An application programming interface is provided that uses the common data entities and common operations to enable enterprise resource planning systems to exchange data in a standardized format with ecommerce marketplaces. Catalogs of items to be sold in ecommerce marketplaces can be created and managed using a customizable structure. The customizable structure enables catalogs to be created in a hierarchical manner with at least one parent catalog and zero or more child catalogs. Data values specified in a respective child catalog override data values specified in the parent catalog. A method for communicating with a particular ecommerce Wilson was not used as prior art as the cited references better taught the claimed subject matter.
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN CHISM whose telephone number is (571) 272-5915. The examiner can normally be reached during 8:00 AM – 4:30 PM Monday – Thursday, EST.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L. Hewitt II can be reached (571) 272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/STEVEN CHISM/
Examiner, Art Unit 3692

/DAVID P SHARVIN/Primary Examiner, Art Unit 3692